Citation Nr: 1438724	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-37 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include depressive disorder and anxiety disorder, not otherwise specified, as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from January 1995 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.   

This claim was previously remanded by the Board in October 2012, May 2013, and September 2013.  All requested development has been conducted and the claim has been returned to the Board for further consideration.  

A Travel Board hearing was held at the RO in March 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript is associated with the record.  


FINDING OF FACT

The competent, credible, and probative evidence of record establishes that the Veteran's current psychiatric diagnoses, identified as depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified, are associated with and aggravated by her service-connected migraine headaches and hypertension.  


CONCLUSION OF LAW

An acquired psychiatric disorder, variously diagnosed as depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified, is secondary to service-connected migraine headaches and hypertension.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claim for service connection for an acquired psychiatric disorder, all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Veteran seeks service connection for an acquired psychiatric disorder, to include as secondary to her service-connected migraine headache and hypertension disabilities.  

In general, service connection may be granted if the evidence establishes that the Veteran's claimed disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence of record shows the Veteran has been variously diagnosed with depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  See VA examination reports dated August 2007, October 2009, and November 2012.  Given this evidence, the Board finds the initial criterion for establishing service connection has been met.  

The evidentiary record contains several medical opinions that address the likelihood that the Veteran's current psychiatric disorders are directly related to her military service, as she reported having depression during active service.  See VA examinations dated October 2009, November 2012, and June and November 2013.  While none of the medical opinions provide a positive nexus between the Veteran's current psychiatric disorders and military service, the physician who conducted the October 2009 VA examination stated there is some relationship between the Veteran's migraine headaches and depression, as she was disheartened the headaches are not relieved.  

In April 2014, the Board requested a medical opinion from the Veterans Health Administration (VHA) that addressed, among other things, the likelihood that the Veteran's current psychiatric disorders are secondary to her service-connected hypertension or migraine headaches.  In July 2014, Dr. M.H., a VHA staff psychiatrist, opined, in pertinent part, that it is at least as likely as not that the Veteran's depression may be associated with her service-connected migraine headaches.  In making this determination, Dr. M.H. noted that the association between migraines and mood disorders, including depression, and individual symptoms, such as suicidal ideation, have long been described.  Dr. M.H. also opined that it is at least as likely as not that the Veteran's psychiatric disorders have been aggravated by her service-connected hypertension and migraine headaches, noting that the Veteran has expressed her chronic worry about having these conditions and their impact on her life, specifically noting her description of decreased motivation and possible hypersomnia in the record.  

In evaluating this claim, the Board finds that the July 2014 VHA opinion is competent, credible, and probative evidence in support of the Veteran's claim, as it shows that the Veteran's current diagnoses of depression and anxiety are likely associated with and aggravated by her service-connected migraine headaches and hypertension.  Dr. M.H.'s opinion is based upon consideration of all relevant facts and evidence in this case and is supported by a complete rationale.  The Board finds particularly probative that there is no opposing medical opinion or evidence of record that preponderates against a finding that the Veteran's current psychiatric disorders are secondary to her service-connected migraine headaches and hypertension.  In fact, the July 2014 VHA opinion is consistent with the findings of the October 2009 VA examiner.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder, namely depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified, on a secondary basis.  Indeed, as noted, the competent, credible, and probative evidence of record establishes that the Veteran's current psychiatric diagnoses are likely associated with and aggravated by her service-connected migraine headaches and hypertension.  As a result, the Veteran's claim is granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified, as secondary to service-connected migraine headaches and hypertension, is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


